Per Curiam.
Where a suit is brought by an executor, and during its pendency the executor dies and a successor to him as representative of the estate is duly appointed and by appropriate order is made a party plaintiff in the case, and after verdict and judgment in favor of such plaintiff the defendant excepts to the overruling of a motion for a new trial, and the caption of the bill of exceptions names the deceased, “J. M. Carter, executor,” followed by the words “ct al.,” and in tlie body of the bill of exceptions the plaintiff in error names the deceased J. M. Carter, followed by the words “et al.,” as defendants in error, and the attorneys of record for such substituted representative acknowledge service for the latter, and a motion is made in this court to dismiss the bill of exceptions on the ground that the only defendant in error named in the bill of exceptions is deceased, and that the words “et al.” are therefore meaningless, and in response to said motion the plaintiff in error moves to amend the bill of exceptions by adding in place of the words “et al.,” wherever they occur in the bill of exceptions, the name of the representative of the estate who was duly appointed to succeed the original executor, Held: It appearing.that the only party named as a defendant in error was deceased at the time the bill of exceptions was sued out, and there being no designation of any other party as defendant in error except by the words “et al.,” the bill of exceptions was fatally defective, and there was nothing to amend by, the words “et al.” not representing any codefendant in error. Orr v. Webb, 112 Ga. 806 (38 S. E. 98); Sistrunk v. Pendleton, 129 Ga. 255 (58 S. E. 712). The act of 1911 (Ga. L. 1911, p. 149) does not change the ruling made in the above-cited cases.

Writ of error dismissed.


All the Justices concur, except Russell, G. J., disqualified.